DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2, 5 and 14 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Starkey et al. (US 2018/0281488, hereafter Starkey)
With respect to claim 1, Starkey teaches a printing apparatus comprising: a band (105) capable of holding hot melt ink thereon; rollers (110) arranged to hold and transport the band with respect to a substrate (120); a printhead (125) configured to thermally transfer a portion of hot melt ink from the band to the substrate to print on the substrate; an ink feed device (slot die 163) configured to add hot melt ink to the band, a heating device configured to heat the hot melt ink on the band (par. 52), and a rigid blade (1635) proximately located with the heating device and configured to control ink thickness of the hot melt ink on the band; a meniscus sensor (165) configured to monitor a meniscus of melted hot melt ink on the band in front of the leading edge 
	With respect to claim 2, Starkey teaches the rigid blade is a heated blade. (par. 52, the slot die 163, part of which includes the blade 1635, is heated)
With respect to claim 5, Starkey teaches the rigid blade includes an ink channel (slot 1631) to supply ink to the band, and the ink feed device is integrated with the rigid blade to add the hot melt ink to the band via the ink channel. (par. 53, Fig. 3)
	With respect to claim 14, Starkey teaches a method comprising: transporting a band (105) holding hot melt ink thereon in proximity to both a heating device and a thermal transfer printhead (125), where the thermal transfer printhead is adjacent a substrate (120); actuating heaters in the thermal transfer printhead to transfer a portion of the ink from the band to the substrate to create a print on the substrate; and operating an ink feed device (163) and a blade (1635), to control a thickness of the hot melt ink on the band, wherein the operating comprises causing the ink feed device to add hot melt ink to the band based on data from a meniscus sensor (165) regarding a meniscus of melted hot melt ink on the band in front of a leading edge of the blade. (par. 47, 50-56, Figs. 1, 3)

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Starkey.
With respect to claim 4, although Starkey does not explicitly teach the rigid blade comprises a compliant tip on the rigid blade, Starkey discusses having a blade which is either rigid or compliant and therefore it would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify the structure of Starkey to have a blade comprising a compliant tip in order to provide a smooth layer of ink.

Claims 6-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Starkey in view of Koizumi et al. (US 5,008,690, hereafter Koizumi)
With respect to claim 6, Starkey teaches a speed sensor (par. 54) associated with the band and configured to monitor a speed of the band; wherein the controller is communicatively coupled with the speed sensor, and the rigid blade, and the controller is configured to reposition the blade (par. 72), in accordance with a viscosity of the hot melt ink and the speed of the band, to control the thickness of the hot melt ink on the band after the blade. (par. 54-56)
	Starkey does not explicitly teach a thickness sensor associated with the band and configured to monitor a thickness of the hot melt ink on the band after the blade, wherein the thickness sensor is communicatively coupled to the controller.

	It would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify the structure of Starkey to include a thickness sensor, as taught by Koizumi, in order to more accurately control the thickness of the ink.
	With respect to claims 7-8, although Starkey, as modified by Koizumi, does not explicitly teach the manner in which the rigid blade is repositioned, it would have been obvious to one having ordinary skill in the art that translating the rigid blade to adjust a pressure of the rigid blade against the band and rotating the rigid blade to adjust an angle of the rigid blade are two among limited options for ways in which to change the position of the blade and therefore either type of movement would be an obvious option to try with predictable results.
With respect to claim 9, Starkey, as modified by Koizumi, teaches a roller or platen (164) positioned on a non-ink side of the band, opposite the rigid blade, wherein the roller or platen includes a compliant layer that flexes when the rigid blade is pressed onto the band on an ink side of the band. (Starkey, par. 71-72, roller is resilient)
With respect to claim 10, Starkey, as modified by Koizumi, teaches the rigid blade includes an ink channel (1631) to supply ink to the band, and the ink feed device is integrated with the rigid blade to add the hot melt ink to the band via the ink channel. (par. 53, Fig. 3)
With respect to claim 11, Starkey, as modified by Koizumi, teaches the rigid blade is a heated blade. (par. 52, the slot die 163, part of which includes the blade 1635, is heated)
	
Allowable Subject Matter
Claims 3 and 12-13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base 
With respect to claim 3, the prior art fails to teach or render obvious a printing apparatus as claimed, particularly wherein the rigid blade comprises: a concave surface on a leading edge of the rigid blade adjacent the band; a jutting lip before the concave surface on the leading edge of the rigid blade; and a convex surface, a straight surface or both adjacent a trailing edge of the rigid blade.
With respect to claim 12, the prior art fails to teach or render obvious a printing apparatus as claimed, particularly wherein the blade includes a pressure chamber opening at a leading edge of the rigid blade where a meniscus of melted hot melt ink forms on the band, and the meniscus sensor comprises a pressure sensor associated with the pressure chamber.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 5,198,835, US 10,449,781 and US 11,040,548 each teach a structure having similarities to the claimed subject matter.	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jill E Culler whose telephone number is (571)272-2159.  The examiner can normally be reached on M-F 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Gray can be reached on 571-272-2119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/JILL E CULLER/Primary Examiner, Art Unit 2853